Citation Nr: 1754695	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-43 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tenosynovitis of the right wrist. 

2.  Entitlement to a rating in excess of 10 percent for tenosynovitis of the left wrist. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1983 to December 1992 and from November 2001 to October 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A video conference hearing was held in October 2015 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript is of record.  The Board recognizes that the law requires the VLJ who conducts a hearing to participate in any decision made on appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  Accordingly, on September 14, 2017, the Veteran was notified that the VLJ who conducted her hearing is no longer employed by the Board and that the Veteran had the right to another Board hearing.  The Veteran was given 30 days to respond.  As no response was received, the Board assumes that the Veteran does not desire another Board hearing. 

In February 2016, the Board remanded the Veteran's claim for a VA examination.  Specifically, it was directed, to the extent feasible, that the Veteran be examined during a period of flare up of her conditions.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives, as the Veteran was afforded a VA examination in April 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  
FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran been shown to have favorable or unfavorable ankylosis of the right wrist.

2.  At no time during the appeal period has the Veteran been shown to have favorable or unfavorable ankylosis of the left wrist.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5214-5215 (2017). 

2.  The criteria for a rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 4.71a, DC 5214-5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II. 
Analysis 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017).  

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

In this case, the Veteran was awarded service connection benefits for tenosynovitis of her left and right wrists in October 1997.  The RO assigned a rating of 10 percent for both wrists due to pain and numbness experienced by the Veteran.  She filed her current request for increase in July 2007.  The Veteran contends that her service-connected tenosynovitis of her right and left wrist is more severe than the 10 percent rating currently assigned for each wrist.  For the reasons that follow, the Board concludes that an increased rating is not warranted.  

Wrist disabilities are generally rated based on limitation of motion under DCs 5214 and 5215.  Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor (non-dominant) limb is affected.  The Board notes that the Veteran is right-handed.  Therefore, the percentages for the major wrist will be considered in evaluating her right wrist disability and percentages for the minor wrist will be considered in evaluating her left wrist disability.  38 C.F.R. § 4.69 (2017).  

Under DC 5215, limitation of motion of the wrist, dominant or non-dominant, will be assigned a maximum rating of 10 percent where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  Additionally, a 20 percent rating is warranted for favorable ankylosis of the non-dominant wrist in 20 to 30 degrees of dorsiflexion; a 30 percent rating is warranted for ankylosis of the non-dominant wrist in any other position except favorable; and a 40 percent rating is warranted for unfavorable ankylosis of the non-dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca, 8 Vet. App. at 204-07.  

Here, a February 2008 examination of the Veteran, conducted for the VA by QTC Medical Services, identified a diagnosis of bilateral tenosynovitis of the wrist.  The Veteran reported constant pain, tingling, and numbness in both of her wrists, and her thumb, ring, and pinkie fingers bilaterally.  The Veteran also reported a limited range of motion, loss of grip, and problems with strength and picking things up.  The examiner's report indicated that the range of motion for both of the Veteran's wrists was dorsiflexion to 65 degrees, palmar flexion to 75 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  

In January 2014, the Veteran was afforded an additional in-person VA examination for her bilateral wrist tenosynovitis.  The Veteran reported pain in the wrists and numbness in her fingers with repetitive gripping.  The Veteran was provided wrist braces, but reported that she did not use them.  The examiner's report indicated that the range of motion for both of the Veteran's wrists was palmar flexion to 80 degrees or greater, and dorsiflexion to 70 degrees or greater.  No ankylosis was found in either wrist.

In April 2014, the Veteran underwent an additional VA examination for her wrist conditions.  Specifically, the VA examiner was asked to determine whether the Veteran's tenosynovitis caused carpal tunnel syndrome.  The VA examiner opined that the claimed carpal tunnel syndrome was less likely than not (i.e., less than a 50 percent probability) incurred by her diagnosed tenosynovitis.  The VA examiner reasoned that tenosynovitis "is a palpable condition affecting the tendon of the thumbs of both wrists," although carpal tunnel syndrome "is caused by compression of the median nerve between carpal ligaments and other structure within the carpal tunnel." 

In November 2014, the Veteran was afforded an in-person VA examination for her wrist conditions; specifically, the VA examiner was requested to examine the Veteran for bilateral carpal tunnel syndrome.  The VA examiner opined that the claimed bilateral carpal tunnel condition clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner reasoned that the Veteran's bilateral wrist function (to include strength, stability, range of motion, alignment) was too functional to cause or aggravate a bilateral carpal tunnel pathologic process.  The examiner's report indicated that the range of motion for both of the Veteran's wrists was palmar flexion to 70 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 15 degrees.  No ankylosis was found in either wrist. 

The Veteran was most recently afforded an in-person VA examination of her wrists in April 2016.  The VA examiner diagnosed the Veteran with chronic bilateral extensor tenosynovitis.  The examiner's report indicated that the range of motion for both of the Veteran's wrists was palmar flexion to 70 degrees, dorsiflexion to 60 degrees, ulnar deviation to 35 degrees, and radial deviation to 20 degrees.  The examiner noted that muscle strength was 5/5 bilaterally, and that the Veteran experienced pain and localized tenderness.  Importantly, the examiner found there to be no muscle atrophy or ankylosis in either wrist.  The examiner also indicated that the examination was being conducted during a flare-up, and indicated that the Veteran experienced pain during a flare-up which resulted in functional loss.  

VA treatment records during the period on appeal note the Veteran's reports of pain and numbness in her wrists, especially with repetitive movements.  However, the records do not reflect a diagnosis of ankylosis of either wrist.

During the October 2015 Board hearing, the Veteran indicated that she experienced pain, numbness, and tingling, and that her symptoms had been the same since her time in service.  The Veteran maintains that her bilateral tenosynovitis has increased in severity to the extent that it is now compressing the median nerve in both for her upper extremities.  The Veteran asserted that a VA examiner in 2005 stated that such compression of the nerve in each wrist was associated with the Veteran's tenosynovitis, and that the associated nerve compression was confirmed by electromyography testing conducted by the VA in 2014.  However, as analyzed in the Board's February 2016 remand order, the VA examination reports do not reflect a finding of tenosynovitis impacting the median nerve of either wrist.  Moreover, in its February 2016 decision, the Board found that the Veteran had withdrawn her appeal as to service connection for bilateral carpal tunnel syndrome.  

The Veteran is currently assigned a 10 percent rating for each wrist.  A 10 percent rating is the maximum evaluation available under DC 5215.  As such, the Board will consider other applicable rating criteria to determine whether an increased rating is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  As discussed, any rating under DC 5214 requires ankylosis of the wrist.  However, the Veteran's VA examinations or other medical evidence of record do not show any ankylosis present in either wrist.  

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a rating higher than 10 percent for either wrist.  Here, there is no clinical evidence of any ankylosis of either wrist.  Similarly, the Veteran's lay statements do not indicate that there has been ankylosis.  Moreover, although VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-07 and 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  

For similar reasons, the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 requires range of motion testing requirements with which VA must comply, is not for application, as range of motion findings will not result in a higher rating.  

Finally, the Board has considered assigning staged ratings for the Veteran's bilateral wrist disabilities.  However, at no time during the pendency of the appeal has the Veteran's bilateral wrist disabilities manifested in symptoms warranting a rating in excess of the 10 percent ratings currently assigned.  

In sum, the Board finds that even when considering the Veteran's lay testimony, the preponderance of the evidence is against increased ratings in either wrist.  


ORDER

Entitlement to a rating in excess of 10 percent for a right wrist disability is denied. 

Entitlement to a rating in excess of 10 percent for a left wrist disability is denied. 


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


